DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Na et al. (US 20190215599).
Regarding claim 1, Na et al. teaches a speaker module (100, 200) including a case (101, 110, 120, 1201), a speaker (200, 210), and an electronic component unit (figures 1, 2, paragraphs [0002], [0011] and [0047]-[0050]), the speaker comprising a back volume communicating with a rear of the speaker (200) and defined by the case (figure 2), a vent hole (161a, 162) formed in the case and configured to allow air to flow into and out of the back volume therethrough (paragraphs [0090], [0092], [0095]), and a duct (140, 140a, 140b, 140c, 142, 143) connected to the vent hole to elongate a path of air flowing to the vent hole (figures 5, 7, 8, 9, 11, 12, 14).
Na does not specifically disclose a micro-speaker module including a micro-speaker.  However, Na does not restrict to any type of the speaker and/or speaker module.
Therefore, it would have been obvious to one skilled in the art to provide any type of the speaker module for the system of Na such as providing a micro-speaker module including a micro-speaker depending on the applications and the desired frequency characteristics in the system.
Further, Na does not specifically disclose the micro-speaker module including a circuit part and mounted in a multimedia to generate sound.  However, the Examiner takes the Office Notice that providing the micro-speaker module including a circuit part and mounted in a multimedia device are well known in the art.
Therefore, it would have been obvious to one skilled in the art to provide the micro-speaker module in the system of Na including a circuit part and mounted in a multimedia device to generate sound for better providing the electrical connections and greater applications to the system.
Regarding claim 2, Na shows the duct (140, 140a, 140b, 140c, 142, 143) that is connected to the vent hole.  Na does not specifically teach that the duct is branched into two or more ducts on an outer side.  However, Na does not restrict to any shape and/or configuration of the duct (figures 5, 7, 8, 9, 11, 12, 13, 14, paragraphs [0087], [0097] and [0109]-[0115]).
Therefore, it would have been obvious to one skilled in the art to provide any shape and/or configuration for the duct in the system of Na such as providing the duct being branched into two or more ducts for the same desired purpose of better providing and adjusting the airflow in the system.
Regarding claim 3, Na shows that the duct is provided in the case (101, 110, 120) and is defined by a film (150) attached to a groove (140) connected to the vent hole and the case (figures 5, 10, 11, 12, 14).
Regarding claim 4, as broadly claimed, Na teaches the groove (140) that extends from the vent hole (161a, 162) so as to be branched into two or more grooves (figures 5, 7, 11, 12), and wherein the film (150) seals at least one of the branched grooves to select a length of an effective ventilation 131050-0116 / FP21223USduct (paragraphs [0087]-[0097]).
Regarding claim 5, Na does not specifically show that an end of the groove (140) extends to an outer side than the film (150).  However, Na does not restrict to any shape and/or length of the duct (figures 5, 7, 8, 9, 11, 12, 13, 14, paragraphs [0087], [0097] and [0109]-[0115]).
Therefore, it would have been obvious to one skilled in the art to provide any shape and/or length for the duct or the groove in the system of Na such as providing the end of the groove extending to an outer side than the film for the same desired purpose of better providing and adjusting the airflow in the system.
Regarding claim 6, as broadly claimed, Na teaches the case (101, 110, 120, 1201) that includes a circular concave step portion (figures 2, 5, 11, 12, 13) around the vent hole (161a, 161b, 162), and wherein the duct is defined by a groove (140) formed on an upper surface of the step portion and communicates with the vent hole and a film (150) attached to an upper surface of the groove (figures 5, 10, 11, 13).
Regarding claim 7, Na teaches an end of the groove (140) is not covered by the film (150, figures 11, 12, 13).  Na does not specifically disclose that an end of the groove (140) extends to an outside of the circular step portion as claimed.  However, Na does not restrict to any shape and/or length of the duct (figures 5, 7, 8, 9, 11, 12, 13, 14, paragraphs [0087], [0097] and [0109]-[0115]).
Therefore, it would have been obvious to one skilled in the art to provide any shape and/or length for the duct or the groove in the system of Na such as providing the end of the groove extending to an outside of the circular step portion of the case for the same desired purpose of better providing and adjusting the airflow in the system.
Regarding claim 8, Na does not specifically disclose that the duct (140, 140a, 140b, 140c, 142, 143) extends to surround the vent hole as claimed.  However, Na does not restrict to any shape and/or configuration of the duct (figures 5, 7, 8, 9, 11, 12, 13, 14, paragraphs [0087], [0097] and [0109]-[0115]).
Therefore, it would have been obvious to one skilled in the art to provide any shape and/or configuration for the duct in the system of Na such as providing the duct extending to surround the vent hole for the same desired purpose of better providing and adjusting the airflow in the system.
Regarding claim 9, Na shows the duct (140, 140a, 140b, 140c, 142, 143) that extends to the outside of the vent hole (161a, 161b, 162) to increase the effective length.  Na does not specifically teach that the duct extends in zigzags as claimed.  However, Na does not restrict to any shape and/or configuration of the duct (figures 5, 7, 8, 9, 11, 12, 13, 14, paragraphs [0087], [0097] and [0109]-[0115]).
Therefore, it would have been obvious to one skilled in the art to provide any shape and/or configuration for the duct in the system of Na such as providing the duct extending in zigzags to the outside of the vent hole for the same desired purpose of better providing and adjusting the airflow in the system.
Regarding claim 10, as broadly claimed, Na shows the duct that is provided on an outer surface of the case (1201, figures 11, 12, 13, 14, 15).
Regarding claim 11, as broadly claimed, Na shows the duct (140, 140a, 140b, 140c, 142, 143) is provided on an inner surface of the case (figures 2, 5, 7), and wherein air flowing in through the duct from the back 141050-0116 / FP21223USvolume flows into or out of the case through the vent hole (paragraphs [0087]-[0097]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yun et al. (US 8,331,599) teaches a speaker device including a speaker frame with a speaker unit mounted therein, and a frame cover provided at the rear side of the speaker frame to form a resonance space between the speaker frame and the frame cover.
Wakeland et al. (US 2019/0253805) teaches an electroacoustic transducer with a diaphragm with front side and a rear side, wherein the diaphragm is configured to radiate front side acoustic radiation and rear side acoustic radiation form its rear side.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
April 28, 2022